

113 SRES 585 ATS: Designating December 3, 2014, as “National Phenylketonuria Awareness Day”. 
U.S. Senate
2014-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS2d SessionS. RES. 585IN THE SENATE OF THE UNITED STATESNovember 20, 2014Mr. Isakson (for himself and Ms. Baldwin) submitted the following resolution; which was referred to the Committee on the JudiciaryDecember 3, 2014Committee discharged; considered and agreed toRESOLUTIONDesignating December 3, 2014, as “National Phenylketonuria Awareness Day”. Whereas phenylketonuria is a rare, inherited metabolic disorder that is characterized by the
			 inability of the body to process the essential amino acid phenylalanine,
			 and which causes intellectual disability and other neurological problems,
			 such as
			 memory loss and mood disorders, when treatment is not started within the
			 first few weeks of life;Whereas phenylketonuria is also referred to as PKU or Phenylalanine Hydroxylase Deficiency;Whereas newborn screening for PKU was initiated in the United States in 1963 and was recommended
			 for inclusion in State newborn  screening programs under the
			 Newborn Screening Saves Lives Act of 2007 (Public Law 110–204);Whereas approximately 1 out of every 15,000 infants in the United States is born with
			 PKU;Whereas PKU is treated with medical food;Whereas the 2012 Phenylketonuria Scientific Review Conference affirmed the recommendation of
			 lifelong dietary treatment for PKU made by the National
			 Institutes of Health Consensus Development Conference Statement 2000;Whereas the American College of Medical Genetics and Genomics and Genetic Metabolic Dieticians
			 International published medical and dietary guidelines on the optimal
			 treatment of PKU in 2014;Whereas medical foods are medically necessary for children and adults living with PKU;Whereas adults with PKU who discontinue treatment are at risk for serious medical issues such as
			 depression, impulse control disorder, phobias, tremors, and pareses;Whereas women with PKU must maintain strict metabolic control before and during
			 pregnancy to prevent fetal damage;Whereas children born from untreated mothers with PKU may have a condition known as maternal phenylketonuria syndrome, which can cause small brains, intellectual disabilities, birth defects of the heart, and low
			 birth weights;Whereas although there is no cure for PKU, treatment involving medical foods, medications, and
			 restriction of phenylalanine intake can prevent progressive, irreversible
			 brain damage;Whereas access to health insurance coverage for medical food varies across the United States, and
			 the long-term costs associated with caring for untreated children and
			 adults with PKU far exceed the cost of providing medical food treatment;Whereas gaps in medical foods coverage have a detrimental impact on individuals with PKU, their
			 families, and society;Whereas scientists and researchers are hopeful that breakthroughs in PKU research will
			 be forthcoming;Whereas researchers across the United States are conducting important research projects involving
			 PKU; andWhereas the Senate is an institution that can raise awareness of PKU among the general
			 public and the medical community: Now, therefore, be itThat the Senate—(1)designates December 3, 2014, as National Phenylketonuria Awareness Day;(2)encourages all people in the United States to become more informed about phenylketonuria; and(3)respectfully requests that the Secretary of the Senate transmit a copy of this resolution to the
			 National PKU Alliance, a non-profit organization dedicated to improving
			 the lives of individuals with phenylketonuria.